Title: To Benjamin Franklin from William Brownrigg, 12 June 1772
From: Brownrigg, William
To: Franklin, Benjamin


Dear Sir
Ormathwaite 12. June 1772.
I have this moment received a letter from Sir John Pringle, in which he is pleased to acquaint me that he shortly intends me the favour of a visit; that you accompany him to Leeds, and may possibly come with him so far as this place. I have great reason to beleive that you will not very willingly part from Sir John on this excursion, or he from you; I should be sorry that either by any accident or business you should be separated; and shall esteem myself highly obliged by the favour of your company along with my good friend, who I have requested to join his more powerful sollicitations to mine on this occasion, and hope he will prevail. I am, with perfect esteem, Dear Sir your very faithful, and most obedient Servant,
W Brownrigg.
